Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-14-00591-CR

                                    IN RE Larry Dwayne NEWTON

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 3, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On August 15, 2014, relator filed a pro se petition for writ of mandamus seeking an order

from this court directing the district clerk of Guadalupe County to correct the judgment in his

underlying criminal proceeding. This court does not have jurisdiction to grant the requested relief.

By statute, this court has the authority to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district” and other writs as necessary to enforce our appellate

jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). Relator does not establish

that the writ is necessary to enforce our jurisdiction. Accordingly, relator’s petition for writ of

mandamus is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH

1
  This proceeding arises out of Cause No. 09-2377-CR, styled The State of Texas v. Larry Dwayne Newton, pending
in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding.